      Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 1 of 11




                                                                                     FEB 2 5 2021
                                                                                      q·_Cc;)y;
                                                                               · ~REENF CO. CTRCUIT CLERK




             IN THE CIRCUIT COURT or GREENE COUNTY, ARKANSAS
                               CIVIL DMSION

 JOSHHOWARD                                                                         PLAINTIFF

 v.                               cASE No.     aicv~ @i-4~
 WESTROCK COMPANY                                                               DEFENDANTS
 JOHN DO~ A-Z; ud JOHN DOE ENTITD'S A-Z

                                         COMPLAINT
       COMES NOW the Plaintiff, Josh Howard, by and through his attorneys, RAINwATER, HOLT

& SEXTON, P.A., and for his Complaint against the Defendants, states and alleges the following:

                                 L   BPJDENCY & PARTIM
       1.      Plaintiff Josh Howard was at all times relevant a citizen and resident of Paragould,

located in Greene County, Arkansas.

       2.      Upon information and belie( Defendant WestRock Company(hereinafter referred to

as "WestRock") was at all times relevant, a Foreign Limited Liability Company registered with the

Georgia Secretmy of State's office and licensed to conduct business in the United States, including

but, not limited to, the states of Arkansas and Missouri. Upon information and belie( their

registered agent of service is: Corporation Service Company; 40 Technology Pkwy South. #300,

Norcross, GA 30092.

       3.      The true names and capacities of John Does A-Zand John Doe Entities A·Z are

unknown to the Plaintiff and, who therefore sues said Separate Defendants under these fictitious
       Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 2 of 11




names. On information and belief, John Does A-Z and John Doe Entities A-Z, (I) are directly

associated with the wrongful acts and omissions described herein, although the full extent of their

involvement is unknown at this time, AND/OR (II) conspired with the named parties in this case in

the perfonnance ofthe wrongful acts and omissions described below, although the full extent oftheir

involvement is unknown at this time, AND/OR, (III) acted as principals or agents, actual or

ostensible, or other named parties in this case associated with the wrongful acts and omissions

described below, although the full extent of its involvement is not known at this time. Plaintiff thus

believes that John Does A-Z and John Doe Entities A-Z , are liable for the damages and for other

relief sought in this case as participants, co-conspirators, principals, principals or agents, or are

otherwise necessary or indispensable party to the adjunction of the issues involved in this case.

When the true names and capacities of John Does A-Zand John Doe Entities A-Z have been

ascertained, appropriate amendments of this Complaint will be filed.

       4.      Plaintiff's counsel executed a "John Doe Affidavit" in accordance with Ark. Code

Ann.§ 16-56-125, attesting that the identities of John Does A-Zand John Doe Entities A-Z are

unknown, and it is attached hereto as Emibit A.

                               II. JURISDICTION AND VENUE
        5.     This Court has jurisdiction pursuant to Ark. Code Ann. § 16-13-20l(a), which

provides that circuit courts shall have original jurisdiction of all actions and proceedings for the

redress of civil grievances except where exclusive jurisdiction is given to other courts.

        6.      Venue is proper pursuant to Ark. Code Ann. § 16-60-101, which provides that all

actions for damages for personal injury may be brought in the county where the incident occurred

which caused the injury or in the cowity where the person injured resided at the time of the injury.




                                                   2
       Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 3 of 11




                                     Ill. BASIC PREMISE

       7.      This is a negligence case arising from an incident which occurred at 105 East Maple

Street, Mannaduke, Greene County, Arkansas on or about August 7, 2019, when a pallet of

compressed boxes, which was negligently loaded by Defendant WestRock, fell onto Plaintiff

Howard causing him serious bodily injuries.

                                           IV. FACTS

       8.      On or about August 7, 2019, Plaintiff Howard was employed as a truck driver

transporting goods and product in and around Northeast Arkansas and Southeast Missouri. This

called for him to cross state lines and pick up and/or deliver said goods and/or product at various

locations as directed by his employer.

       9.      Defendant WestRock, upon the Plaintiff's infonnation and belief, manufactures and

creates many products per their website. This includes paper, boxes and/or packaging products.

Some of which are manufactured and/or stored at a Southeast Missouri location that WestRock

operates at a warehouse located at 577 Goddard Avenue, Chesterfield, Missouri 63005.

       10.     Defendant WestRock, upon the plaintiff's information and/or belief. ships paper and

packaging products from its warehouse in Chesterfield to various locations, including in and around

Arkansas.

       11.     On or about August 7, 2019, Plaintiffwas operating a tractor-trailer for his employer

assigned to pick up a loaded trailer at Defendant's Chesterfield warehouse for delivery to a location

in Mannaduke, Arkansas.

        12.    On or about August 7, 2019, Plaintiff Howard arrived at the WcstRock warehouse

in Chesterfield, Missouri without a trailer, as was the custom and at the direction of both Defendant

WestRock and Plaintiff's employer.


                                                  3
        Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 4 of 11




        13.      Upon Plaintiff's arrival, WestRoclc's agents and/or employees attached a pre-loaded

trailer to his truck.

        14.      Defendant WcstRock provided the trailer, which had been loaded and sealed by

WestRock's agents and/or employees prior to Plaintiff Howard's arrival at the warehouse.

        1S.      Defendant WestR.ock required that Plaintiff remain in his tractor, back said tractor

up to the assigned, pre-loaded and sealed trailer, hook up and then depart the premises to the

assigned destination.

        16.      After securing the load to his fifth wheel, PlaintiffHoward then departed WestRock's

Chesterfield warehouse with the load and headed to the final destination, Anchor Packaging, located

at 1OS East Maple Street, Mannaduke, Arkansas 72443, where the incident giving rise to this action

occurred.

        17.      PlaintiffHoward arrived at Anchor Packaging, traveling a route he was familiar with

and customary for the usage and deliveiy of goods and/or products by tractor-trailers like the one

operated by Plaintiff.

        18.      Upon arriving at Anchor, Plaintiff began to prepare for the offloading of the load.

        19.      When Plaintiff opened the pre-sealed trailer doors, a pallet of compressed boxes fell

on the Plaintiff.

        20.      Plaintiff was struck on the back and thrown to the ground by the falling pallets

causing him to suffer severe bodily injuries.

        21.      The pre sealed trailer, which was provided by Defendant WestRock, was improperly

loaded by Defendant WestRock's agents and/or employees and was not secured with door straps.

         22.     As a resuJt of the incident, Plaintiff Howard sustained severe personal injuries and

damages.


                                                   4
        Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 5 of 11




              V.   CAUSE OF ACTION NO. ONE - NEGLIGENCE OF WESTROCK
        23.        AU ofthe allegations previously plead herein are re-alleged as though stated word-for-

word.

        24.        At all times relevant, Defendant WestRock had a duty not to negligently expose

others to a risk of iajury.

        25.        At all times relevant, Defendant WestRock had a duty to perform its job subject to

an ordinary standard of care of a reasonable person loading and securing a tractor-trailer with pallets

under the same circumstances.

        26.        Defendant WestRock breached its duty when it deviated from the ordinary standard

of care for loading and securing a tractor-trailer with pallets, when its agents and/or employees

negligently and improperly loaded and failed to adequately secure the load inside the trailer provided

to Plaintiff Howard.

        27.        When Defendant WestRock breached its duty by deviating from the appropriate

standard of care for loading and securing a tractor-trailer with pallets, it directly and proximately

caused the pallets to fall from their previously elevated position, and onto Plaintiff Howard.

        28.        As a result of Defendant WestRock's negligence, Plaintiff Howard suffered severe

personal injuries and damages when he was struck by the falling pallets.

               VI. CAUSE OF ACTION NO. TWO - RESPONDEAT SUPERIOR

        29.        All ofthe allegations previously plead herein are re-alleged as though stated word-for-

ward.

        30.        On the date of the incident, Defendant WestRock employed workers and/or agents

under its dominion and control at its warehouse in Chesterfield, Missouri.

        31.        On, or before, the date of the incident, WestR.ock employees/agents were acting



                                                      s
        Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 6 of 11




within the scope of their employment when they negligently loaded and negligently secured the

loaded the trailer provided to Plaintiff Howard.

        32      Defendant WestR.ock is responsible and vicariously liable for the negligence of its

employees/agents under the legal doctrines ofjoint enterprise, respondeat superior liability, and the

principles of agency as adopted in the State of Arkansas.

        33.     lbenegligenceofWestRock'sem.ployees/agentsisimputedtoDefendantWestRock

as a matter of law.

                      VII. CAUSE OF ACTION NO, THREE - NEGLIGENT
                                  TRAINING and SUPERVISION
        34.     Alloftheallegationspreviouslypleadhereinarere-allegedasthoughstatedword-for-

word.

        35.     At all times relevant, Defendant WestR.ock had a duty not to negligently expose

others to a risk of injury.

        36.     At all times relevant, Defendant WestRock bad a duty to set and maintain adequate

policies, procedures, and practices for perfonning the inherently hazardous activity ofloading and

securing pallets onto tractor-trailers.

        37.     At all times relevant, Defendant WestRock bad a duty to train, educate, supervise,

and direct all of its employees to the best of their capabilities in order to insure their own safety, as

well as the safety of other employees, and third parties.

        38.     Defendant WestRock breached its duty of ordinary care as an employer when it did

not set and maintain adequate policies, procedures, and practices and did not adequately train,

educate, supervise, and direct its employees/agents to safely perfonn the duties associated with the

inherently haz.ardous work ofloeding and securing pallets onto tractor-trailers.

        39.     If Defendant WestRock had set and maintained adequate policies, procedure, and


                                                   6
        Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 7 of 11




practices and had adequately trained, educated, supervised, and directed its employees/agents, then

the incident that lead to the injwy of Plaintiff Howard would have been prevented.

        40.    Defendant WestRock's negligent deviation from the ordinary standard ofcare for an

employer in an inherently hazardous profession was an actual and proximate cause ofthe negligence

that gave rise to the incident described herein.

        41.    As a result of the incident caused by Defendant WestRock' s negligent training and

supervision of its employees/agents, Plaintiff Howard sustained severe personal injuries and

damages.

        42.    Defendants Defendant WestRock, John Does A-Z, and John Doe Entities A-Z are

responsible and vicariously liable for the negligence ofWestR.ock' s employees/agents under the legal

doctrine ofjoint enterprise, respondeat superior liability, and/or principles of agency as adopted by

the state of Arkansas.

                               VIII. PROXIMATE CAUSATION

        43.    All oftheallegations previouslypleadhereinarere-alJegedasthoughstated word-for-

word.

        44.    The Defendants' negligence directly and proximately caused the incident described

herein, and the iajuries and damages sustained by Plaintiff Howard.

        45.    Defendants John Does A-Zand John Doe Entities A-Z are individuals and entities

unknown at this time but are believed to have been involved, or to otherwise have legal liability as

a result of the incident involving Plaintiff Howard.

                    IX. INJURIES AND COMPENSATORY DAMAGES

        46.    All ofthe allegations previously plead herein are re-alleged as though stated word-for-

ward.

        47.    Plaintiff Howard sustained personal injuries as a result of the incident

                                                   7
       Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 8 of 11




        48.     Plaintiff Howard is entitled to the following damages:

                (a)     the nature, extent, duration, and pennanency of his injuries;

                (b)     the full extent of the injuries he sustained;

                (c)     the expense of his medical care, treatment and services received, including
                        transportation, board and lodging expenses and those expenses that are
                        reasonably certain to be required in the future;

                (d)    any pain, suffering and mental anguish experienced in the past and reasonably
                       certain to be experienced in the future;

               (e)     the value of any earnings, earning capacity, profits, or salary lost in the past
                       and that are reasonably certain to be lost in the future;

                (f)    the visible results of his injuries; and,

               (g)     all damages allowed by Ark. Code Ann. § 16-118-107.

       49.     The injuries and damages described herein have been suffered in the past and will be

continuing in the future.

                                X.   DEMAND FOR JURY TRIAL
        SO.     Plaintiff hereby demands a trial by jury.

                                     XI.   DEMAND & PRAYER
        WHEREFORE, Plaintiff respectfully prays for judgment against the Defendants for a sum

in excess ofthat required for federal court jurisdiction in diversity ofcitizenship cases and sufficient

to fully compensate him for his damages; for punitive damages and judgment against Defendants for

pre-judgment interest and postjudgment interest at the maximum rate allowed by law; for reasonable

expenses; costs; and for all other proper relief to which he may be entitled.




                                                   8
Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 9 of 11




                            Respectfully Submitted,
                                                        /"I
                            Attorneys for Plaint"   /   //


                      By:             ~/7
                            Bryce Brewer (Ark. Bar No. 20'620 I 3)
                            RAINWATER, HOLT & SEXTON, P.A.
                            P.O. Box 17250
                            Little Rock. AR 72222
                            Tel.: (501) 868-2500
                            Fax:  (501) 868-2508
                            bbrewerii rninfirm.com




                               9
     Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 10 of 11




        IN THE CIRCUIT COURT OF GREENE COUNTY, ARKANSAS
                          CMLDMSION

JOSH HOWARD                                                             PLAINTIFF

v.                            CASE NO. _ _ __

WESTROCK COMPANY; DEFENDANTS
JOHN DOES A-Z; and JOHN DOE ENTITIES A-Z


                                    AFFIDAVIT



       Comes now Bryce Brewer, and states, upon oath, the following:

       1.     I am an attorney licensed in the State of Arkansas.

       2.     I represent the Plaintiff, Josh Howard, in the above matter.

       3.     Plaintiff Howard is seeking a judgment against unknown t.ortfeasors.

       4.     The names of the unknown t.ortfeasors in this action will be designated

by the pseudo-names John Does A-Zand John Doe Entities A-Z, and will be named

as such in the Plaintiff's Complaint.

       5.     John Does A-Z and John Doe Entities A-Z will be identified upon the

ta.king of discovery by Plaintiff Howard. They are sued individually and in their

official capacity.

       6.     Upon determining the identities of John Does A-Zand John Doe Entities

A-Z, the Complaint will be amended by substituting the real name for the pseudo-




                                   EXHIBIT A
    Case 3:21-cv-00094-DPM Document 2 Filed 05/12/21 Page 11 of 11




name.

        7.   This affidavit is made pursuant to Ark. Code Ann.§ 16-56-125.

        8.   Further affiant sayeth not.                              /l



                                                       .//,!            (
                                            Bryce Brewer                 --
                                                   1   .

                                                   /Ji;:;/~1
                                            Date




        SWORN AND SUBSCRIBED before me on the :;to         day of January, 2021.



                                             /J.1~.c ;Jt.
                                            Notary Pu
                                                                    Ch-t~

My Commission Expires




                                     Page 2 of2
                                   EXHIBIT A
